DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-19 and 27 are pending in this application and have been examined on the merits. Claims 20-26 have been cancelled by the applicant.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/16/2020 and 03/30/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1-2 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2014/0048059 (referred to as Andritschky).
Regarding claim 1, Andritschky discloses a photothermal trap (solar thermal collector 400), comprising: a thermal spreader (tubes 440. See para. [0052]); and an absorber (absorber element 410) over the thermal spreader (see Fig. 4), the absorber configured to absorb electromagnetic radiation (para. [0008] discloses absorber element 410 absorbing radiation); wherein the photothermal trap is configured such that at least a portion of the electromagnetic radiation absorbed by the absorber is converted to heat (para. [0052] discloses heat being produced by absorber element 410 which is carried away by tubes 440) that is transferred to the thermal spreader (see para. [0052] and Fig. 4).
Regarding claim 2, Andritschky discloses the invention of claim 1 and Andritschky further discloses further comprising a thermal insulator (heat insulation 450) under the thermal spreader (see Fig. 4).
Regarding claim 13, Andritschky discloses the invention of claim 1 and Andritschky further discloses wherein the thermal spreader is in the form of a layer (see Fig. 4).
Regarding claim 14, Andritschky discloses the invention of claim 1 and Andritschky further discloses wherein the absorber is in the form of a layer (see Fig. 4).
Claim(s) 27 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 4,261,417 (referred to as Tingley).
Regarding claim 27, Tingley discloses the invention a method of inducing or inhibiting a phase change (method disclosed in col. 2, lines 48-63) of a material (ice as disclosed by col. 2, lines 48-63) disposed over an article (see annotated Fig. 1 and col. 2, lines 48-63) having a thickness (any 3D object has a thickness) and a lateral dimension perpendicular to the thickness (any 3D object has a lateral dimension perpendicular to thickness), comprising: exposing the article to electromagnetic radiation (see col. 2, lines 38-47), such that the electromagnetic radiation is absorbed by a first area of the article (see col. 2, lines 38-47) and converted to heat (see col. 2, lines 38-47) that is transported along the lateral dimension of the article (see annotated Fig. 1) to a second area of the article (see annotated Fig. 1) resulting in the inducing or inhibiting of the phase change of the material over the second area of the article (see col. 2, lines 48-63).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andritschky as applied to claim 1 above, and further in view of US 2016/0296985 (referred to as Dhiman).
Regarding claim 3, Andritschky discloses the invention of claim 1 but does not discloses a hydrophobic surface on or over the absorber.
However, Dhiman does disclose a hydrophobic surface (superhydrophobic surface 102. See para [0133]) on or over an absorber (the absorber of Andritschky can be modified to include the superhydrophobic surface of Dhiman above it.).
Andritschky and Dhiman are considered analogous to the claimed invention because they both are in the field of protecting solar absorbers from the environment. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the solar thermal collector of Andritschky to include the superhydrophobic surface of Dhiman in order to prevent icing of the absorber (Dhiman, para. [0033]).
Claims 4, 6, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andritschky as applied to claim 1 above, and further in view of US 9,671,137 (referred to as Mercs).
Regarding claim 4, Andritschky discloses the invention of claim 1 but does not disclose wherein the thermal spreader is a thermally conductive solid.
However, Mercs does disclose a thermal spreader is a thermally conductive solid (aluminum support 41. See. Fig. 4 and col. 4, line 65 to col. 5, line 7).
Andritschky and Mercs are considered analogous to the claimed invention because they both are in the field of photothermal absorbers. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the thermal spreader of Andritschky to be solid aluminum like the support of Mercs in order to provide a support with high reflectivity which can create destructive interference for the thermal absorber which reduces the reflectance of the thermal absorber (Mercs, col. 4, lines 50-64).
Regarding claim 6, Andritschky discloses the invention of claim 1 but does not explicitly disclose wherein the absorber has an absorptivity of at least 50% with respect to at least one wavelength of electromagnetic radiation within a band of wavelengths from 200 nm to 1 pm.
However, Mercs does disclose wherein an absorber has an absorptivity of at least 50% (col. 11, lines 19-28 disclose material 40 having an absorptivity of 94%) with respect to at least one wavelength of electromagnetic radiation (see col. 11, lines 19-28) within a band of wavelengths from 200 nm to 1 pm (see col. 11, lines 19-28).
Andritschky and Mercs are considered analogous to the claimed invention because they both are in the field of photothermal absorbers. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the absorber element to have the absorbent material of Mercs in order to ensure high absorptivity and low thermal losses (Mercs, col. 1, line 63 to col. 2, line 9).
Regarding claim 8, Andritschky discloses the invention of claim 1 but does not explicitly disclose wherein the absorber has a broadband emissivity of less than or equal to 50% at a temperature of 25 °C.
However, Mercs does disclose an absorber has a broadband emissivity (Fig. 7 discloses a broadband reflectivity and in turn the broadband emissivity. See col. 1, lines 22-31) of less than or equal to 50% (col. 11, lines 19-28 disclose material 40 having an emissivity between 5% and 45%) at a temperature of 25 °C (see col. 11, lines 19-28).
Andritschky and Mercs are considered analogous to the claimed invention because they both are in the field of photothermal absorbers. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the absorber element to have the absorbent material of Mercs in order to ensure high absorptivity and low thermal losses (Mercs, col. 1, line 63 to col. 2, line 9).
Regarding claim 9, Andritschky discloses the invention of claim 1 but does not explicitly disclose wherein the thermal spreader has a thermal conductivity in a lateral direction of at least 50 W m-1 K- at 25 °C.
However, Mercs does disclose a thermal spreader that has a thermal conductivity in a lateral direction (aluminum support 41 inherently has a thermal conductivity) of at least 50 W m-1 K- at 25 °C (aluminum inherently has a thermal conductivity between 209.21 and 235.77 W/(mK) at 25 C as evidenced by the Thermal Conductivity, Solid Phase Table).
Andritschky and Mercs are considered analogous to the claimed invention because they both are in the field of photothermal absorbers. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the thermal spreader of Andritschky to be solid aluminum like the support of Mercs in order to provide a support with high reflectivity which can create destructive interference for the thermal absorber which reduces the reflectance of the thermal absorber (Mercs, col. 4, lines 50-64).
Regarding claim 10, Andritschky discloses the invention of claim 1 but does not explicitly disclose wherein there is a thermal transfer rate of at least 0.1 W between a first location and a second location in the thermal spreader separated in a lateral direction by a distance of at least 100 times the thickness of the thermal spreader, when the first and second locations have a difference in temperature of 1 Kelvin.
However, Mercs does disclose a thermal transfer rate of at least 0.1 W between a first location and a second location in a thermal spreader separated in a lateral direction by a distance of at least 100 times the thickness of the thermal spreader, when the first and second locations have a difference in temperature of 1 Kelvin (aluminum support 41 can achieve a thermal transfer rate under the given conditions and the minimum thermal conductivity of 209.21 W/(mK) when the cross-sectional dimension which is perpendicular to the thickness of aluminum support is at least 48 mm. it would be obvious to one skilled in the art to modify the cross-sectional dimension in order to achieve a desired heat transfer rate).
Andritschky and Mercs are considered analogous to the claimed invention because they both are in the field of photothermal absorbers. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the thermal spreader of Andritschky to be solid aluminum like the support of Mercs in order to provide a support with high reflectivity which can create destructive interference for the thermal absorber which reduces the reflectance of the thermal absorber (Mercs, col. 4, lines 50-64).
Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andritschky as applied to claim 1 above, and further in view of US 4261417 (referred to as Tingley).
Regarding claim 5, Andritschky discloses the invention of claim 1 but does not disclose wherein the thermal spreader is a heat pipe.
However, Tingley does disclose a thermal spreader being a heat pipe (tube 11. See col. 3, lines 15-24).
Andritschky and Tingley are considered analogous to the claimed invention because they both are in the field of photothermal absorbers. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to replace the tubes of Andritschky with the heat pipe of Tingley in order to allow for heat transfer against the force of gravity (Tingley, col. 3, lines 16-24) or to allow for passive heat transfer from the solar thermal collector.
Regarding claim 12, Andritschky discloses the invention of claim 1 but does not disclose an absorber configuration in which a material disposed over the absorber, wherein the material undergoes a phase change in the temperature range of from -20 °C to 50 °C.
However, Tingley does disclose an absorber configuration in which a material (ice as disclosed by col. 2, lines 48-63) disposed over an absorber (see annotated Fig. 1 and col. 2, lines 48-63), wherein the material undergoes a phase change (col. 2, lines 48-63 discloses the ice melting near the surface of rod 12) in the temperature range of from -20 °C to 50 °C (ice inherently melts/freezes at 0 C).
Andritschky and Tingley are considered analogous to the claimed invention because they both are in the field of photothermal absorbers. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the solar thermal collector of Andritschky to be a component of the ice melting system of Tingley in order to more efficiently utilize solar energy to melt ice on a roof (Tingley, col. 1, line 66 to col. 2, line 5).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andritschky as applied to claim 1 above, and further in view of US 8424513 (referred to as Oetting).
Regarding claim 7, Andritschky discloses the invention of claim 1 but does not explicitly disclose wherein the absorber has an emissivity of less than or equal to 50% at a temperature of 25 °C with respect to at least one wavelength of electromagnetic radiation within a band of wavelengths from 200 nm to 1 pm.
However, Oetting does disclose an absorber having an emissivity of less than or equal to 50% at a temperature of 25 °C with respect to at least one wavelength of electromagnetic radiation within a band of wavelengths from 200 nm to 1 pm (col. 1, lines 35-46 discloses a solar absorber having an emissivity of 6% or less for sunlight which inherently consists of visible light of wavelengths 200nm-700nm).
Andritschky and Oetting are considered analogous to the claimed invention because they both are in the field of photothermal absorbers. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the absorber element to be the absorber plate of Oetting in order to ensure that absorbed energy does not escape in the form of electromagnetic radiation (Oetting, col. 1, lines 35-40).
Claims 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andritschky and further in view of Mercs.
Regarding claim 15, Andritschky discloses a photothermal trap (solar thermal collector 400) comprising: a first region (tubes 440. See para. [0052]); a second region (absorber element 410), over the first region (see Fig. 4).
Andritschky does not explicitly disclose the properties of the first region having a thermal conductivity in a lateral direction of at least 50 W m-1 K-1 at 25 °C and the properties of the second region having an absorptivity of at least 50% with respect to at least one wavelength of electromagnetic radiation within a band of wavelengths from 200 nm to 1 pm.
However, Mercs does disclose properties of a first region (aluminum support 41) having a thermal conductivity in a lateral direction of at least 50 W m-1 K-1 at 25 °C (aluminum inherently has a thermal conductivity between 209.21 and 235.77 W/(mK) at 25 °C as evidenced by the Thermal Conductivity, Solid Phase Table) and the properties of a second region (material 40) having an absorptivity of at least 50% (col. 11, lines 19-28 disclose material 40 having an absorptivity of 94%) with respect to at least one wavelength of electromagnetic radiation within a band of wavelengths from 200 nm to 1 pm (see col. 11, lines 19-28).
Andritschky and Mercs are considered analogous to the claimed invention because they both are in the field of photothermal absorbers. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the thermal spreader of Andritschky to be solid aluminum like the support of Mercs in order to provide a support with high reflectivity which can create destructive interference for the thermal absorber which reduces the reflectance of the thermal absorber (Mercs, col. 4, lines 50-64). Additionally, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the absorber element to have the absorbent material of Mercs in order to ensure high absorptivity and low thermal losses (Mercs, col. 1, line 63 to col. 2, line 9).
Regarding claim 18, Andritschky in view of Mercs discloses the invention of claim 15 and the combination further discloses wherein the first region is a solid (aluminum support 41 of Mercs. See. Fig. 4 and col. 4, line 65 to col. 5, line 7).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andritschky in view of Mercs, as applied to claim 15 above, and further in view of US 9,010,315 (referred to as Liu), and as evidenced by US 2009/0247654 (referred to as Rajendran).
Regarding claim 16, Andritschky in view of Mercs discloses the invention of claim 15 and the combination further discloses further comprising a third region (heat insulation 450 of Andritschky), under the first region (see Fig. 4 of Andritschky), having a thermal conductivity in a transverse direction (thermal conductivity is an inherent property of any material). 
The combination does not explicitly disclose the thermal conductivity being less than or equal to 1 W m-1 K-1 at 25 °C.
However, Liu as evidenced Rajendran does disclose a layer having a thermal conductivity less than or equal to 1 W m-1 K-1 at 25 °C (col. 2 , lines 57-64 of Liu disclose transparent foam being used as an insulating material. Transparent foam may have a thermal conductivity of 0.02 W/(mK) as evidenced by para. [0051] of US 2009/0247654 [Rajendran]).
Andritschky and Liu are considered analogous to the claimed invention because they both are in the field of photothermal absorbers. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the insulation of Andritschky to have transparent foam of Liu in order to ensure a low thermal conductivity for preventing heat from escaping through the bottom of the solar thermal collector.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andritschky in view of Mercs, as applied to claim 15 above, and further in view of Dhiman.
Regarding claim 17, Andritschky in view of Mercs discloses the invention of claim 15 but the combination does not disclose a hydrophobic surface on or over the second region.
However, Dhiman does disclose a hydrophobic surface (superhydrophobic surface 102. See para [0133]) on or over a region (the absorber of Andritschky can be modified to include the superhydrophobic surface of Dhiman above it.).
Andritschky and Dhiman are considered analogous to the claimed invention because they both are in the field of protecting solar absorbers from the environment. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the solar thermal collector of Andritschky to include the superhydrophobic surface of Dhiman in order to prevent icing of the absorber (Dhiman, para. [0033]).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andritschky in view of Mercs, as applied to claim 15 above, and further in view of Tingley.
Regarding claim 19, Andritschky in view of Mercs discloses the invention of claim 15 but the combination does not disclose wherein the first region is a heat pipe.
However, Tingley does disclose a region being a heat pipe (tube 11. See col. 3, lines 15-24).
Andritschky and Tingley are considered analogous to the claimed invention because they both are in the field of photothermal absorbers. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to replace the tubes of Andritschky with the heat pipe of Tingley in order to allow for heat transfer against the force of gravity (Tingley, col. 3, lines 16-24) or to allow for passive heat transfer from the solar thermal collector.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 11, the most relevant prior art found is US 2010/0317140 (referred to as Brailove) which discloses a system with a low thermal time constant. Brailove does not provide the thermal time constant of a photothermal trap, and it would not be obvious to consider the thermal time constant given in Brailove as analogous to a property of a photothermal trap. Other prior art found so far do not explicitly disclose a thermal time constant for the entirety of a photothermal trap.

    PNG
    media_image1.png
    728
    1145
    media_image1.png
    Greyscale
Annotated Figures
Annotated Fig. 1
Annotated Fig. 1 is an annotation of Fig. 2 from Tingley.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLE N FRIEDMAN whose telephone number is (571)272-5167. The examiner can normally be reached Monday to Friday 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLE N FRIEDMAN/Examiner, Art Unit 3762     

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762